FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LARRY MONTZ; DAENA SMOLLER,             
               Plaintiffs-Appellants,         No. 08-56954
                 v.                             D.C. No.
PILGRIM FILMS & TELEVISION, INC.;           2:06-cv-07174-
NBC UNIVERSAL, INC.; CRAIG                     FMC-MAN
PILIGIAN; JASON CONRAD HAWES;
UNIVERSAL TELEVISION NETWORKS,                  ORDER
              Defendants-Appellees.
                                        
                  Filed September 30, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             16761